Citation Nr: 1802551	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  08-26 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an effective date prior to June 13, 2007 for the assigned separate 20 percent disability ratings for instability of the right and left knees.

2. Entitlement to an effective date prior to February 14, 2013 for a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1974 to August 1979.

These matters come to the Board of Veterans' Appeals (Board) from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri.

The matters were most recently remanded by the Board in May 2017 for further development.  They have returned for adjudication.


FINDINGS OF FACT

1. The Veteran's June 13, 2007 letter did not indicate a disagreement with a July 2006 decision that assigned 10 percent ratings for disability of the right and left knee, and did not contain new evidence material to that earlier claim.

2. The Veteran's knee instability did not demonstrably worsen in the one year prior to his June 2007 claim for an increased rating.  

3. The Veteran was not precluded from substantially gainful employment due to his service-connected disabilities prior to February 14, 2013.


CONCLUSIONS OF LAW

1. The June 13, 2007 letter was not a notice of disagreement or new and material evidence.  38 C.F.R. §§ 3.156, 20.201 (2007).

2. The criteria for an earlier effective date prior to June 13, 2007 for a 20 percent disability rating of the knees for instability have not been met.  38 C.F.R. § 3.400 (2017).

3. The criteria for an earlier effective date prior to February 14, 2013 for TDIU have not been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

ISSUE 1: Earlier Effective Date for Increased Rating for Instability

The Veteran's attorney argues that a June 2007 letter, which was interpreted as a new claim, should have been interpreted either as a timely notice of disagreement, or as new and material evidence sufficient to preserve the prior filing date.

Under the regulations in effect at the time, a notice of disagreement must be in terms that can be reasonably construed as disagreement with a previous decision and a desire for appellate review.  38 C.F.R. § 20.201 (2007).

VA issued a rating decision in July 2006 granting the Veteran service connection for both knees and assigning a 10 percent rating per knee.  

Eleven month later, in June 2007, the Veteran wrote that "I am requesting a C&P hearing.  My circumstances and health have deteriorated to the point that I am no longer able to work."

The Veteran's statement was not a disagreement with the previous decision by the Regional Office.  The Veteran stated that his condition had worsened.  Worsening implies that that the condition was better previously.  Nothing in the letter suggested that the Veteran's condition was worse than rated at the time of the rating eleven months previous.  

In addition, the request for a more current C&P examination indicated that the Veteran's current condition was worse than when previously rated.  If the Veteran intended to dispute his previous rating, a current C&P evaluation would not add relevant information.  It would provide the Veteran's current status, not his previous status.  The request for a new C&P examination demonstrated a desire to apply for a prospective increase.  

As the Veteran's June 2007 letter sought prospective relief only, and did not disagree with the previous rating decision, it was not a notice of disagreement.  

Nor did the June 2007 statement constitute new and material evidence.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  The Veteran's statement is not material to the previous claim because it did not address the Veteran's condition previously.  The statement claimed a worsening; it did not claim that the condition was worse when previously rated.  

Nevertheless, an earlier effective date is possible if the evidence indicates that an increase in disability occurred within one year of June 2007, the filing of the claim.  38 C.F.R. § 3.400(o)(2).  

A March 2006 physical therapy note reported that the Veteran experienced knee dislocations daily.

VA examined the Veteran's knees in July 2006, near the limit of the one year look-back period.  The Veteran reported slippage of both knees, but stated that his knee problems "started years ago and has been more of a slow progression."  The examiner noted "no instability" with the examination.

The Veteran's attorney also identified various reports of knee instability that were years prior to the June 2007 claim.  Although this evidence clarified the Veteran's history, it did not demonstrate that a change occurred within one year of the filing date.  If anything, it demonstrated that the Veteran had stable complaints of instability for more than a year prior to the filing date.

Contrary to the attorney's arguments, the Regional Office relied on the earlier examiner's finding of "no instability" to determine that the Veteran's instability did not begin until his later examination in October 2007.  Regardless of whether the Veteran had instability more than a year prior to the filing date, as the attorney alleged, or had instability only upon examination in October 2007, as the statement of the case recited, the Veteran did not have a change within the one year period.  Accordingly, there is no demonstrable worsening in the one year prior to the claim and an earlier effective date cannot be awarded for his knee instability.

ISSUE 2: Effective Date for TDIU

The Veteran, through his attorney, alleges that he was entitled to TDIU for the entire period that he had been rated at 20 percent for knee instability, that is since June 13, 2007.  The Veteran ceased working in January 2007, but not working does not guarantee TDIU.  VA will grant TDIU only when the evidence shows that the Veteran is precluded, due to service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU is to be determined "without regard to the non-service-connected disabilities or [the Veteran's] age."  Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).  Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  "The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment." Id.

Lay statements from the Veteran, his spouse, sister, and mother in mid-2007 indicated that he began suffering from lymphedema in the legs around 2005, and at the same time he became limited in his ability to work.  These same statements indicated that the pain and swelling from the lymphedema were a large reason for his difficulty in working and ultimate cessation of work in 2007.  [The Veteran is not service connected for this condition.]

VA examined the Veteran in February 2013.  The examiner opined that the Veteran's leg conditions rendered him unable to ambulate or perform work that required ambulation.  

The Veteran and his wife wrote again in early 2014, stating that he continued to be unable to work, and that the inability to work coincided with the development of lymphedema.  

The Veteran has been granted TDIU effective February 14, 2013, the date of the VA examination in which the examiner opined the Veteran's service-connected disabilities rendered him unable to work.  

The evidence does not indicate that the Veteran's service-connected disabilities rendered him unable to work prior to February 14, 2013.  The Veteran could work with his leg disabilities up until 2005 when he developed lymphedema.  Moreover, the evidence indicates that the Veteran stopped working in 2007 due to the combined effects of his service-connected disabilities and his lymphedema.  Had the Veteran not incurred the lymphedema, he would have been able to continue working for several additional years, as he could do so when he only had his service-connected disabilities.  

TDIU is not appropriate, however, when unemployment is not precluded due to service-connected disabilities.  The Veteran's lymphedema is not service connected and therefore cannot be considered for purposes of TDIU.  As the evidence indicated that, but for the non-service-connected lymphedema, the Veteran would have been able to continue working for a few more years despite his service-connected disabilities.  Accordingly, TDIU for those additional years is not warranted.  The onset of TDIU is most appropriate from the period when the examiner opined that the Veteran's service connected disabilities, on their own, precluded gainful employment.

An earlier effective date for TDIU is not warranted.

	(ORDER ON NEXT PAGE)


ORDER

Entitlement to an effective date prior to June 13, 2007 for the assigned separate 20 percent disability ratings for instability of the right and left knees is denied.

Entitlement to an effective date prior to February 14, 2013 for TDIU is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


